Per Curiam: The question involved in this case is identical with the question decided in the case of McGann v. People ex rel. 227 Ill. 567, except the relator in this case was a deputy bailiff of the municipal court of Chicago instead of a deputy clerk, as was the relator in that case. The Municipal Court act provides that the bailiff shall appoint such number of deputies as may be determined, from time to time, by a majority of the judges of the municipal court, and that the said deputies shall be subject to removal by a majority of said judges at any time. Under the rule announced in the before mentioned case the appointment of said deputy bailiffs is not controlled by “An act to regulate the civil service of cities,” and the circuit court properly granted the writ of mandamus requiring the comptroller of the city of Chicago to deliver to the relator a warrant for his salary and the city of Chicago to pay the same. The judgment of the circuit court will be affirmed. Judgment affirmed.